Case 1:17-cv-09922-CM-SDA Document 678 Filed 04/23/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FERRING B.V., FERRING ELE GTS | the
INTERNATIONAL CENTER S.A., and pow eo .-F
FERRING PHARMACEUTICALS INC., inernre + [2/20

Plaintiffs and
Counter-Defendants,

-against- No. 17 Civ. 9922 (CM)(SA)

SERENITY PHARMACEUTICALS, LLC,
REPRISE BIOPHARMACEUTICS, LLC,
AVADEL SPECIALTY PHARMACEUTICALS, LLC,

Defendants and
Counterclaimants.

NOTICE TO COUNSEL

MeMahon, C.J.:

Counsel, | have not bothered you since we adjourned this trial. However, I need to advise
you that I fully intend to try this case starting May 26 — or no later than a week of two after that.
This is a bench trial. I can take testimony in writing (as I usually do at bench trials) and listen to
cross examination conducted remotely. Alternatively, witnesses who are located in other
countries and cannot travel to court can have their depositions submitted instead — and I am sure
that all the really relevant witnesses were deposed. But I need to get this case tried, and I am not
prepared to wait until the world is back to normal to get it done. Bench trials are the one type of
proceeding that can go forward, even during a pandemic.

Let me know how you wish to proceed. Just understand that we are going to proceed.
Case 1:17-cv-09922-CM-SDA Document 678 Filed 04/23/20 Page 2 of 2

Dated: April 23, 2020

[lw dA

 

Chief Judge

BY ECF TO ALL COUNSEL

 
